Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 1, filed 10/22/2021, with respect to 35 U.S.C 112 (b) have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 7/28/2021 have been withdrawn because the claims were cancelled. The moot rejections include:
Claim 1 recites the limitation "the metal surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of the surface of a sample is unclear if it is meant to refer to the metal surface being impacted in claim 1 or a new workpiece.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of the pressure of a plurality of laser-pulse-induced plasmas and the liquid nitrogen vaporization pressure are repeatedly overlapped is unclear the structure or method that causes this to occur.  The recitation of the sample is unclear if it is referring to the metal surface of claim 1 or something else is introduced. 
Claim 3 recites the limitation "the sample".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of a low temperature environment is unclear if it is referring to the low temperature environment disclosed in claim 1 or if it is meant to bring in a new low temperature environment.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In regards to the arguments that the applicant made on pages 8, 9 and 10, the applicant points out portions of the specifications that distinguish the instant application from the prior art) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner believes that if the applicant intends these items to be significant in the invention that the applicant should bring these items into the claims.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites generate high should be changed to generate a high; thereby promotes should be changed to thereby promote; pressure of vaporization should be changed to chamber of a vaporization. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of "high speed and high pressure plasma-containing vapor stream" is not contained in the specification as presented on 3/12/2019, an analogous recitation of "gas stream" was added to the specification amendment of 10/22/2021 on page 6 par. 4 which is also considered new matter, but neither specification discloses high speed and high pressure plasma-containing vapor stream as per the claims of 10/22/2021.
 
Claims 2, 4, 5, and 11 are rejected due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of absorb the high-power laser is unclear if the energy is meant to be absorbed from the high power laser or it is it merely meant to block the light of the high power laser or if they were meant to absorb the energy of the laser.  The recitation of by impacting is unclear the structure associated with the impacting and the method of impacting, and what is doing the impacting.  
The term “high” in claims 1, 2, 3,is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term high in relation to temperature, power, speed, and pressure in claim 1, pressure in claim 2, power, speed, and pressure in claim 3, power in claim 5, pressure in claim 6, and pressure in claim 8 render these claims indefinite because the ranges of the aforementioned items that one of ordinary skill in the .
 
Claim 3  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “accumulation of vaporization chamber” should be changed to accumulation of the vaporization to make the record clear that there is not another vaporization chamber that is being brought into the invention through this recitation.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of a liquid nitrogen transporting line is unclear how a singular liquid nitrogen transporting line is meant to connect multiple devices in series, it should be amended to a plurality of liquid nitrogen transporting lines, to be in accordance with the disclosure of the drawings. 
Claim 6 recites the limitation “the mouth” and "the mouth of the funnel".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 to 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear and not positively recited as to the characteristic of the workpiece that is meant to be strengthened. The examiner is familiar with 
 
Claims 2, 3, 4, 5, 7, 8, 9, 10, 11, and 12 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102492805 B ZHOU (hereinafter “ZHOU”) in view of CN 103409729 A REN (hereinafter “REN”). 
Regarding claim 1, ZHOU teaches A cryogenic laser shock strengthening method for strengthening a surface of a metal workpiece based on laser- induced high temperature plasma technology (abstract) and further discloses comprising: irradiating liquid nitrogen (page 6 par. 11 teaches liquid nitrogen container 23 which is disposed on top of energy absorbing layer 25 and material sample 24 in figure 1 and laser beam 2 is shown to pass onto liquid nitrogen container 23 meaning the liquid nitrogen contained within liquid nitrogen container 23 is irradiated with laser beam 2).  ZHOU does not teach doped with absorber powders with a high-power laser beam, wherein local absorber powders absorb the high-power laser and rapidly vaporize to generate high-temperature plasma; rapidly expanding the high temperature plasma to thereby promotes rapid vaporization and expansion of the surrounding liquid nitrogen to form a high-speed and high-pressure plasma-containing vapor stream, and, exposing the surface of the metal workpiece to the high speed and high pressure plasma-containing vapor stream; whereby the plasma expansion pressure and the liquid nitrogen vaporization expansion pressure causes the pressure of vaporization chamber to rise rapidly, and whereby the surface is strengthened by impacting the metal surface in a low temperature environment. Along the same field of endeavor, REN is considered analogous art because REN discloses a method for preparing a diamond-like film by virtue of high-power laser irradiation (abstract).  REN teaches doped with absorber powders (graphite powder 99 is taught to absorb laser energy in on page 2 par. 9 and fig. 2 on page 3 par. 16 and page 4 par. 1) with a high-power laser beam (high power pulsed laser device 4; page 2 , wherein local absorber powders absorb the high-power laser and rapidly vaporize to generate high-temperature plasma (page 2 par. 9); rapidly expanding the high temperature plasma to thereby promotes rapid vaporization and expansion (page 2 par. 9, vaporization is analogous to gasification) of the surrounding liquid nitrogen to form a high-speed and high-pressure plasma-containing vapor stream and, exposing the surface of the metal workpiece to the high speed and high pressure plasma-containing vapor stream; (page 2 par. 9) whereby the plasma expansion pressure and the liquid nitrogen vaporization expansion pressure causes the pressure of vaporization chamber (microcell; abstract) to rise rapidly (abstract teaches after absorbing energy of the laser, graphite is quickly gasified and ionized to produce massive high-speed plasma and also produce an instantaneous high-temperature and high-pressure microcell on the surface of the substrate), and whereby the surface is strengthened by impacting the metal surface in a low temperature environment (abstract teaches a thick diamond like film is obtained, reaction time is short, and bonding strength between the diamond-like film and the substrate is high, which is analogous because forming a diamond like layer on a metal substrate serves to strengthen the surface).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ZHOU reference, such that doped with absorber powders with a high-power laser beam, wherein local absorber powders absorb the high-power laser and rapidly vaporize to generate high-temperature plasma; rapidly expanding the high temperature plasma to thereby promotes rapid vaporization and expansion of the surrounding liquid nitrogen to form a high-speed and high-pressure plasma-containing vapor stream and, exposing the surface of the metal workpiece to the high speed and high pressure plasma-containing vapor stream; whereby the plasma expansion pressure and the liquid nitrogen vaporization expansion pressure causes the pressure of vaporization chamber to rise rapidly, and whereby the surface is strengthened by impacting the metal surface in a low temperature environment, as suggested and taught by REN, for the purpose of providing a means to advantageously increase dislocation density and accelerated dislocation motion (Zhou page 5 par. 7).
Regarding claim 2, ZHOU and REN teach The cryogenic laser shock strengthening method according to claim 1 as discussed above and ZHOU further discloses wherein different regions of the metal surface are repeatedly impacted with the high-power laser beam (page 7 par. 4 teaches impact intensified processing), to achieve regional strengthening of the surface of the metal workpiece (page 7 par. 4 teaches spot size 2.0mm which is the laser beam diameter, therefore it is obvious that a regional area of 2.0 mm is to be strengthen in ZHOU by the laser beam).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein different regions of the metal surface are repeatedly impacted with the high-power laser beam, to achieve regional strengthening of the surface of a the metal workpiece, as suggested and taught by ZHOU, for the purpose of providing a means to advantageously achieve strengthened areas  where hardness is increased…yield strength rises…and elongation rises (ZHOU page 7 par. 5).
Regarding claim 4, ZHOU and REN teach The cryogenic laser shock strengthening method according to claim 1 as discussed above and REN further discloses wherein the absorber powders are black paint powders with an average diameter of no more than 200 pm (Ren teaches graphite powder which is known in the art to be black in color and is therefore analogous to black paint powder page 2 par. 12) or aluminum powders with an average diameter of no more than 100 m.  ZHOU and REN disclose the claimed invention except for the volume ratio of powder to nitrogen in the liquid nitrogen doped with absorber powders is 0.1 to 0.3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with powder to liquid nitrogen ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment to achieve the volume ratio of powder to nitrogen in the liquid nitrogen doped with absorber powders is 0.1 to 0.3 for the purpose of obtaining an optimized advantageous ratio.  
Regarding claim 5, ZHOU and REN teach The cryogenic laser shock strengthening method according to claim 1 as discussed above and REN further discloses wherein the high-power laser beam is a nanosecond laser beam with a pulse width of 10 to 100 ns (page 3 par. 3 teaches 10ns to 20ns) while ZHOU also discloses and the low temperature environment is kept within -85 to - 176 °C (ZHOU teaches cooling to -196C page 4 par. 9, which is colder than the range in the instant application and therefore encompasses the range in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the high-power laser beam is a nanosecond laser beam with a pulse width of 10 to 100 ns and the low temperature environment is kept within -85 to - 176 °C, as suggested and taught by ZHOU and REN, for the purpose of providing a means to advantageously allow for hyperthermic treatment (REN page 4 par. 14).
Regarding claim 11, ZHOU and REN teach The cryogenic laser shock strengthening method according to claim 1 as discussed above and ZHOU further discloses wherein the low temperature environment is kept within -85 to - 176 °C (ZHOU teaches cooling to -196C page 4 par. 9, which is colder than the range in the instant application and therefore encompasses the range in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the low temperature environment is kept within -85 to - 176 °C, as suggested and taught by ZHOU and REN, for the purpose of providing a means to advantageously allow for hyperthermic treatment (REN page 4 par. 14).

Claim 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105063284 A ZHOU (hereinafter “ZHOU 3284A”) in view of CN105316472A ZHOU (Hereinafter “ZHOU 6472A”) in view of CN 105690564 A WEI (hereinafter “WEI”) in view of CN 102492805 B ZHOU (hereinafter “ZHOU 2805”). 
Regarding claim 6, ZHOU 3284A teaches A cryogenic laser shock strengthening apparatus for performing a cryogenic laser shock strengthening a surface of a metal workpiece in a low temperature environment (abstract) and further discloses a laser shock system (page 3 par. 1), wherein the laser shock system comprises a laser device (laser apparatus 1), a total-reflection mirror (45° reflective mirrors 2), a cryogenic impact head (deep cooling laser-impact head 3), a vertical workbench (vertical transfer tables 7), a horizontal bracket (horizontal floor 6), a motion platform (horizontal table 9), a manual adjustment knob (manual regulation nuts 16) and a workbench (general assembling tables 17), wherein the motion platform is mounted on the workbench (page 3 par. 6; figure 2), wherein the laser device is placed horizontally (page 3 par. 6; figure 2), wherein the total-reflection mirror is located on the optical path of the laser emitted by the laser device (page 3 par. 6;  and is disposed at 450 angle relative to the horizontal plane (page 3 par. 6; figure 2; also in the naming of 45° reflective mirrors 2), wherein the laser enters the cryogenic impact head vertically after being reflected by the total-reflection mirror (page 3 par. 6; figure 2), and the wherein cryogenic impact head175 CANAL STREET3Docket No. JINGWEI DOP19US1521 is fixed on the vertical workbench by the horizontal bracket (page 3 par. 6; figure 2 shows fasteners affixing the items together), and wherein the height of the vertical workbench in the vertical direction can be adjusted (page 3 par. 6).  ZHOU 6472A does not teach a liquid nitrogen circulation system including a high-pressure liquid nitrogen container, a powder mixing device, the cryogenic impact head, a cryogenic tank, a nitrogen separation device and a nitrogen liquefaction device [[(19)]] which are connected successively by a liquid nitrogen transporting line, wherein the nitrogen liquefaction device is also connected with the liquid nitrogen container by the liquid nitrogen transporting line, wherein the cryogenic tank is fixed on the motion platform , wherein the powder mixing device is provided with a V- shaped funnel for storing the absorber powders, wherein the mouth of the V-shaped funnel extends into the powder mixing device, wherein the V- shaped funnel is provided with a screw extending into the mouth of the funnel, and wherein the screw is driven to rotate by a servo motor located at the top of the V-shaped funnel ; and a control system including a computer, a temperature sensor and an electromagnetic flow valve, wherein the temperature sensor and the electromagnetic flow valve are connected to the computer, wherein the temperature sensor is disposed in the cryogenic tank and located on the surface of a sample to be processed for collecting the temperature of the surface of the sample wherein the electromagnetic flow valve is disposed on the liquid nitrogen transporting line between the cryogenic tank and the nitrogen separation device, wherein the computer adjusts the flow rate of the electromagnetic flow valve according to a setting temperature so as to control the height of liquid level of liquid175 CANAL STREET nitrogen, thereby realizing surface temperature control of the sample;-, wherein the laser device, the motion platform, the vertical workbench and the servo motor are all connected to the computer, and the parameters of a laser generated by the laser device, the height of the vertical workbench in the vertical direction, the movement track of the motion platform and the spiral powder feeding efficiency of the screw are all controlled by the computer; and wherein a manual knob is also provided at one end of the motion platform for manually adjusting the starting position of the motion platform. Along the same field of endeavor, ZHOU 6472A is considered analogous art because ZHOU 6472A discloses a method and device for increasing laser induced shock wave pressure (ZHOU 6472A abstract).  ZHOU 6472A teaches (except where struck through) a liquid nitrogen circulation system including a high-pressure liquid nitrogen container (16 holding pond), (as discussed above in ZHOU 3284A), a cryogenic tank (discharge medium 12), a nitrogen separation device (purifier 17) and a nitrogen liquefaction device (discharge mediums 12) which are connected successively by a liquid nitrogen transporting line (put cell inlet 13), wherein the nitrogen liquefaction device is also connected with the liquid nitrogen container by the liquid nitrogen transporting line (figure 2), wherein the cryogenic tank is fixed on the motion platform (figure 2), and a control system including computer (page 5 par. 5 teaches laser ),  wherein the laser device, the motion platform, the vertical workbench and the servo motor are all connected to the computer, and the parameters of a laser generated by the laser device, the height of the vertical workbench in the vertical direction, the movement track of the motion platform (page 5 par. 5 teaches laser control system 1 controlling the system movements); and wherein a manual knob (10.Y direction platform manual knob) is also provided at one end of the motion platform for manually adjusting the starting position of the motion platform (page 7 par. 2). ZHOU 6472A does not teach (except where struck through) wherein the powder mixing device is provided with a V- shaped funnel for storing the absorber powders, wherein the mouth of the V-shaped funnel extends into the powder mixing device, wherein the V- shaped funnel is provided with a screw extending into the mouth of the funnel, and wherein the screw is driven to rotate by a servo motor located at the top of the V-shaped funnel ;wherein the temperature sensor and the electromagnetic flow valve are connected to the computer, wherein the temperature sensor is disposed in the cryogenic tank and located on the surface of a sample to be processed for collecting the temperature of the surface of the sample wherein the electromagnetic flow valve is disposed on the liquid nitrogen transporting line between the cryogenic tank and the nitrogen separation device, wherein the computer adjusts the flow rate of the electromagnetic flow valve according to a setting temperature so as to control the height of liquid level of liquid175 CANAL STREET nitrogen, thereby realizing surface temperature control of the sample;-, . Along the same field of endeavor, WEI is considered analogous art because WEI discloses A process for producing ceramsite aerated building blocks comprises the step A of conveying raw materials, the step B of stirring the raw materials, the step C of discharging stirred materials, and the step D of conveying the stirred materials (abstract).  WEI teaches (except where struck through) (stirring device abstract), wherein the powder mixing device is provided with a V- shaped funnel (figure 1, receiving hopper one 2-2 and receiving hopper two 2-3 are depicted to be cylindrical with a v-shape at the bottom) for storing the absorber powders (page 6 par. 9 and page 7 par. 1), wherein the mouth of the V-shaped funnel extends into the powder mixing device (figure 2; stirring device 2), wherein the V- shaped funnel is provided with a screw (worm screw 2-11) extending into the mouth of the funnel (figure 6), and wherein the screw is driven to rotate by a servo motor (figure 6; page 6 par. 1) located at the top of the V-shaped funnel (figure 6, worm screw 2-11 is located near the top);  (worm screw 2-11 is taught to be driven page 5 par. 14 meaning it is controlled) WEI does not teach a temperature sensor and an electromagnetic flow valve, wherein the temperature sensor and the electromagnetic flow valve are connected to the computer, wherein the temperature sensor is disposed in the cryogenic tank and located on the surface of a sample to be processed for collecting the temperature of the surface of the sample wherein the electromagnetic flow valve is disposed on the liquid nitrogen transporting line between the cryogenic tank and the nitrogen separation device, wherein the computer adjusts the flow rate of the electromagnetic flow valve according to a setting temperature so as to control the height of liquid level of liquid175 CANAL STREET nitrogen, thereby realizing surface temperature control of the sample. Along the same field of endeavor, ZHOU 2805 is considered analogous art because ZHOU 2805 discloses method and a device for processing metal materials with cryogenic laser shock (abstract).  ZHOU 2805 teaches a temperature sensor (temperature sensor 21) and an electromagnetic flow valve (magnetic valve 7; flowrate control valve 12), wherein the temperature sensor and the electromagnetic flow valve are connected to the computer (computer system 18), wherein the temperature sensor is disposed in the cryogenic tank (figure 1) and located on the surface of a sample to be processed for collecting the temperature of the surface of the sample (page 6 par. 12 teaches reading the temperature from sensor 21 and allowing an incubation period of 20 hours which would effectively allow the sample and tank to reach a common temperature, thereby effectively  wherein the electromagnetic flow valve is disposed on the liquid nitrogen transporting line between the cryogenic tank and the nitrogen separation device (figure 1), wherein the computer adjusts the flow rate of the electromagnetic flow valve according to a setting temperature so as to control the height of liquid level of liquid175 CANAL STREET nitrogen (page 6 par. 12), thereby realizing surface temperature control of the sample (page 6 par. 12).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ZHOU 3284A reference, to include a liquid nitrogen circulation system including a high-pressure liquid nitrogen container, a powder mixing device, the cryogenic impact head, a cryogenic tank, a nitrogen separation device and a nitrogen liquefaction device [[(19)]] which are connected successively by a liquid nitrogen transporting line, wherein the nitrogen liquefaction device is also connected with the liquid nitrogen container by the liquid nitrogen transporting line, wherein the cryogenic tank is fixed on the motion platform , wherein the powder mixing device is provided with a V- shaped funnel for storing the absorber powders, wherein the funnel mouth of the V-shaped funnel extends into the powder mixing device, wherein the V- shaped funnel is provided with a screw extending into the cylindrical funnel mouth, and wherein the screw is driven to rotate by a servo motor located at the top of the V-shaped funnel ; and a control system including computer, a temperature sensor and an electromagnetic flow valve, wherein the temperature sensor and the electromagnetic flow valve are connected to the computer, wherein the temperature sensor is disposed in the cryogenic tank and located on the surface of a sample to be processed for collecting the temperature of the surface of the sample wherein the electromagnetic flow valve is disposed on the liquid nitrogen transporting line between the cryogenic tank and the nitrogen separation device, wherein the computer adjusts the flow rate of the electromagnetic flow valve according to a setting temperature so as to control the height of liquid level of liquid175 CANAL STREET nitrogen, thereby realizing surface temperature control of the sample;-, wherein the laser device, the motion platform, the vertical workbench and the servo motor are all connected to the computer, and the parameters of laser generated by the laser device, the height of the vertical workbench in the vertical direction, the movement track of the motion platform and the spiral powder feeding efficiency of the screw are all controlled by the computer; and wherein a manual knob is also provided at one end of the motion platform for manually adjusting the starting position of the motion platform, as suggested and taught by ZHOU 6472A, WEI, and ZHOU 2805, for the purpose of providing a means to advantageously mix and add a powder with thermal control to an apparatus.
Regarding claim 7, ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 teach The cryogenic laser shock strengthening apparatus according to claim 6 as discussed above and WEI further discloses wherein the powder mixing device is internally provided with a serpentine passage (fine spray shower nozzle 2-16 accomplishes the mixing and is serpentine in that it moves the powder off the center location sideways in figure 4; page 6 par. 7).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the powder mixing device is internally provided with a serpentine passage, as suggested and taught by WEI, for the purpose of providing a means to advantageously spray and mix the powder.
Regarding claim 8, ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 teach The cryogenic laser shock strengthening apparatus according to claim 6 as discussed above and ZHOU 3284A further discloses wherein the cryogenic impact head (page 3 par. 1) comprises a main body (upper main body 22 and lower main body 25), an outer end cover (upper end cover 21; lower end cover 26), a sleeve (ZHOU 3284A discloses the claimed invention except for a sleeve.  It would have been obvious to one of ordinary skill in the art at the time the invention to include a sleeve, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to add a sleeve internal to the cryogenic impact head in order to reduce wear on the internal passageways), an inner end cover (thermal insulation packing ring II 32), a first high-pressure resistant glass (high transparent glass I 28) and a second high-pressure resistant glass (high transparent glass II 31), wherein the main body has a laser chamber and a vaporization chamber (lower end cover 26) which are communicated with each other (figure 1), wherein the first high-pressure resistant glass is disposed between the laser chamber and the vaporization chamber (page 3 par. 1; figure 1), and separates the laser chamber from the vaporization chamber wherein the sleeve is mounted in the laser chamber (page 3 par. 1; figure 1), the inner end cover is mounted on the outer end cover and the second high-pressure resistant glass is limited between the inner end cover and the outer end cover (page 3 par. 1; figure 1),  wherein the outer end cover is in threaded connection with the opening of the laser chamber (page 3 par. 1 teaches spinning in which is analogous to screwed on and is implying a threaded connection; figure 1), wherein sealing washers (thermal insulation packing ring I 27) are provided between the outer end cover and the sleeve (page 3 par. 1; figure 1), between the outer end cover and the second high-pressure resistant glass (page 3 par. 1; figure 1), and between the laser chamber and the first high-pressure resistant glass respectively (page 3 par. 1; figure 1), to make the laser chamber become an airtight spacer wherein the side wall of the laser chamber is provided with a suction hole (hole 30; page 3 par. 1; figure 1) in communication with an air extractor (page 3 par. 1; figure 1).  ZHOU 3284A discloses the claimed invention except for and the side wall of the vaporization chamber is provided with a liquid nitrogen inlet and an outlet in communication with the liquid nitrogen transporting line; wherein and the inlet and the outlet are respectively provided with a first electromagnetic valve and a second electromagnetic valve, wherein the opening or closing of the first electromagnetic valve and the second electromagnetic valve is controlled by the computer, and a pressure valve is set at the nozzle in the lower end of the vaporization chamber of the main body of the cryogenic impact head, and wherein the pressure valve is in threaded connection with the main body of the cryogenic impact head.  ZHOU 3284A discloses the claimed invention because ZHOU 3284A shows the cryogenic impact head immersed in liquid nitrogen in figure 1 which would accomplish the same task of cooling the cryogenic impact head. It would have been obvious to one of ordinary skill in the art at the time the invention to include a separate cooling means, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to include a separate cooling means in order to provide an alternative means to cool the cryogenic impact head.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the cryogenic impact head comprises a main body, an outer end cover, a sleeve, an inner end cover, a first high-pressure resistant glass and a second high-pressure resistant glass, wherein the main body has a laser chamber and a vaporization chamber which are communicated with each other, wherein the first high-pressure resistant glass is disposed between the laser chamber and the vaporization chamber, and separates the laser chamber from the vaporization chamber wherein the sleeve is mounted in the laser chamber, the inner end cover is mounted on the outer end cover and the second high-pressure resistant glass is limited between the inner end cover and the outer end cover,  wherein the outer end cover is in threaded connection with the opening of the laser chamber, wherein sealing washers are provided between the outer end cover and the sleeve, between the outer end cover and the second high-pressure resistant glass, and between the laser chamber and the first high-pressure resistant glass respectively, to make the laser chamber become an airtight spacer wherein the side wall of the laser chamber is provided with a suction hole in communication with an air extractor and the side wall of the vaporization chamber is provided with a liquid nitrogen inlet and an outlet in communication with the liquid nitrogen transporting line; wherein and the inlet and the outlet are respectively provided with a first electromagnetic valve and a second electromagnetic valve, wherein the opening or closing of the first electromagnetic valve and the second electromagnetic valve is controlled by the computer, and a pressure valve is set at the nozzle in the lower end of the vaporization chamber of the main body of the cryogenic impact head, and wherein the pressure valve is in threaded connection with the main body of the cryogenic impact head, as suggested and taught by ZHOU 3284A, for the purpose of providing a means to advantageously create a deep cooling laser-impact head of high transmission rate (ZHOU 3284A page 3 par. 1).
Regarding claim 9, ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 teach The cryogenic laser shock strengthening apparatus according to claim 6. ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 disclose the claimed invention except for wherein the distance between the cryogenic impact head and the sample is 6 to 20 mm. It would have been distance between the cryogenic impact head and the sample is 6 to 20 mm for the purpose of achieving the desired work performed on the sample.  ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 disclose the claimed invention except for and the pressure of the high pressure liquid nitrogen container is not less than 50Mpa.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to find an optimal nitrogen container pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to select the pressure of the high pressure liquid nitrogen container is not less than 50Mpa for the purpose of maintain a desired material phase state.
Regarding claim 10, ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 teach The cryogenic laser shock strengthening apparatus according to claim 6 as discussed above and  ZHOU 3284A further discloses wherein an L-shaped bracket (vertical transfer tables 7) is disposed between the horizontal bracket and the vertical workbench (figure 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein an L-shaped bracket is disposed between the horizontal bracket and the vertical workbench, as suggested and taught by ZHOU 3284A, for the purpose of providing a means to advantageously attach work pieces or equipment.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102492805 B ZHOU (hereinafter “ZHOU”) in view of CN 103409729 A REN (hereinafter “REN”) in view of CN105316472A ZHOU (Hereinafter “ZHOU 6472A”). 
Regarding claim 3, ZHOU and REN teach The cryogenic laser shock strengthening method according to claim 1 as discussed above and ZHOU further discloses wherein characterized in that, the high-power laser beam is a pulsed laser beam (claim 1 item C teaches pulsewidth of 8ns meaning the laser is a pulsed laser beam).  ZHOU and REN do not teach and continuous pressure accumulation of vaporization chamber is implemented by a plurality of laser pulses, the high speed and high pressure plasma-containing vapor streams are repeatedly overlapped to increase the shock wave pressure on the surface of the sample and improve the impact strengthening effect. Along the same field of endeavor, ZHOU 6472A is considered analogous art because ZHOU 6472A discloses a method and device for increasing laser induced shock wave pressure (ZHOU 6472A abstract).  ZHOU 6472A teaches and continuous pressure accumulation of vaporization chamber is implemented by a plurality of laser pulses (page 4 par. 1 teaches photoelectricity recombination energy field induction which is analogous to pulsing a laser multiple times in sequence), the high speed and high pressure plasma-containing vapor streams are repeatedly overlapped (page 4 par. 1 teaches photoelectricity recombination energy field induction which is analogous to pulsing a laser multiple times in sequence) to increase the shock wave pressure on the surface of the sample and improve the impact strengthening effect (page 4 par. 4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ZHOU and REN references, to include and continuous pressure accumulation of vaporization chamber is implemented by a plurality of laser pulses, the high speed and high pressure plasma-containing vapor streams are repeatedly overlapped to increase the shock wave pressure on the surface of the sample and improve the impact strengthening effect, as suggested and taught by ZHOU 6472A, for the purpose of providing a means to advantageously improve its intensity, hardness, resistance to wear and anti-fatigue performance (page 4 par. 4).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105063284 A ZHOU (hereinafter “ZHOU 3284A”) in view of CN105316472A ZHOU (Hereinafter “ZHOU 6472A”) in view of CN 105690564 A WEI (hereinafter “WEI”) in view of CN 102492805 B ZHOU (hereinafter “ZHOU 2805”) in view of CN 102492805 B ZHOU (hereinafter “ZHOU”). 
Regarding claim 11, ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 teach The cryogenic laser shock strengthening method according to claim 6 as discussed above.   ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 do not teach wherein the low temperature environment is kept within -85 to - 176 °C.  ZHOU teaches wherein the low temperature environment is kept within -85 to - 176 °C (ZHOU teaches cooling to -196C page 4 par. 9, which is colder than the range in the instant application and therefore encompasses the range in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ZHOU 3284A, ZHOU 6472A, WEI, and ZHOU 2805 references, such that wherein the low temperature environment is kept within -85 to - 176 °C, as suggested and taught by ZHOU and REN, for the purpose of providing a means to advantageously allow for hyperthermic treatment (REN page 4 par. 14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761   

/JOEL M ATTEY/            Primary Examiner, Art Unit 3763